IN THE SUPREME COURT OF THE STATE OF NEVADA


                      VICTORIA-JOY GODWIN,                                   No. 69646
                                          Appellant,
                                     vs.
                      DRISS SBAI; AND BTISSAM GHALMI,                               SLED
                                              Respondents.                           FEB 0 1 2016


                                            ORDER DISMISSING APPEAL
                                  This is an appeal from an order granting a motion to dismiss
                      appellant's complaint. Eighth Judicial District Court, Clark County;
                      Kerry Louise Earley, Judge.
                                  Our review of the documents submitted to this court pursuant
                      to NRAP 3(g) reveals a jurisdictional defect. Specifically, the notice of
                      appeal appears to be untimely filed under NRAP 4(a) because it appears
                      that it was prematurely filed, before the entry of a final written judgment,
                      and is therefore of no effect. See NRAP 4(a)(1); Rust v. Clark ety. School
                      District, 103 Nev. 686, 747 P.2d 1380 (1987). Accordingly, we conclude
                      that we lack jurisdiction, and we
                                  ORDER this appeal DISMISSED.




                                                      var%
                                              Douglas



                      Cherry                                     Gibbons


SUPREME COURT
        OF
     NEVADA


(0) 1947A    ongii.
                cc: Hon. Kerry Louise Earley, District Judge
                     Victoria-Joy Godwin
                     Btissam Ghalmi
                     Driss Sbai
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                  2